Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to papers filed 3/14/2022.
3.	Currently claims 1, 6-9, 14, 16, 20-21, 23-26, 33, 39-45, 47-53 are pending.  Claims 2-5, 10-13, 15, 17-19, 22, 27-29, 30-32,  34-38, 46, 54 are cancelled.
4.	Claims 14, 20-21, 23-26, 33, 39-45, 47, 49-51 are withdrawn are being drawn to nonelected species or invention.
5.	The following rejections for claims 1, 6-9, 16, 53 are newly applied based upon amendments with response to arguetmsn following.
6.	This action is FINAL. 
Withdrawn Rejection
7.	The 35 USC 112b rejection made in the previous office action is withdrawn based upon amendments to the claims.
	The 35 USC 103 rejection made in the previous office action is withdrawn based upon amendments to the claims.  However, the references have been used in the newly applied 35 USC 103 rejection with response to arguments following.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 1, 6-9, 16, 53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pule et al. (US Patent Application Publication 2017/0066827 effective filing 3/5/2014)  in view of Mineccia (Developmental and Comparative Immunology 2012 Vol 37 p. 279 previously cited) and Tang et al. (US Patent Application Publication 2013/0190194  Jul 25, 2013).
	Mineccia and Tang have been previously cited. 
With regard to claim 1  , Pule et al. teaches that Tcell nepotistic cells can be detected (paras 308 and 358).  Pule et al. teaches that in these cells that a TRBC1 selective agent can cause depletion of a greater proportion of TRBC1 expression T cells in a cell population than TRBC2 expressing cell (para 111).  Pule et al. that one can determine a ration of TRBC1 to TRBC2 (para 111).  
With regard to claim 16, there is no explicit definition of “unlikely to have neoplastic tcells”.  As such Pule et al teaches that there is a relationship of a ratio for TRBC1 and TRBC2 in neoplastic and wild type cells and as such meets the broad interpretation are any neoplastic measurement.  
Pule et al. does not teach the particular methodology of measuring TRB1 and TRB2 in samples.
With regard to claim 1 , Mineccia et al. teaches that in all species TRBC1 and TRBC2 are very similar but are different in their own 3’UTR regions (p. 280 1st column 3rd para).  Mineccia et al. teaches total RNA was extracted from PBL (liquid tissue) and that TRBC was determined using detection of the 3’UTR (p 284 and table 1).  Mineccia et al. teaches that a determination of 3’UTR of TRBC1 or TRBC2 (table 1).  Although Mineccia et al. does not state “staining”, Mineccia teaches cloning of these regions prior to sequences by gel purification and cloning (p. 281 1st paragraph).  In order to gel purify the RACE product the RACE product would need to be stained.  Mineccia et al. does not teach using the detected TRBC1 or TRBC2 in the same cells but it would be obvious that one can use the measurement method for measuring TRBC1 and TRBC2 in the method of Pule with the reasonable expectation of detection of each component. 
 	With regard to claims 6-9, Mineccia et al. teaches sets of oligonucleotides used in a PCR for detection of 3’UTR which bind these targets, which is different in TRBC1 and TRBC2 (p. 280 and 281).  
With regard to claim 9, Mineccia et al. teaches that a determination of percentage of 3’UTR of TRBC1 versus TRBC2 (table 1).  Although Mineccia et al. does not state “staining”, Mineccia teaches cloning of these regions prior to sequences by gel purification and cloning (p. 281 1st paragraph).  In order to gel purify the RACE product the RACE product would need to be stained and therefore the reagents are indirectly labelled.  
	Mineccia et al. teaches determining the ratio of TRBC1 to TRBC2 in a population.  Mineccia et al. teaches that in all species TRBC1 and TRBC2 are very similar but are different in their own 3’UTR regions (p. 280 1st column 3rd para).  Mineccia et al. teaches total RNA was extracted from PBL (liquid tissue) and that TRBC was determined using detection of the 3’UTR (p 284 and table 1).  Mineccia et al. teaches that a determination of percentage of 3’UTR of TRBC1 versus TRBC2 (table 1). 
	With regard to claims 53, Mineccia et al. teaches a Dog, Human and Mouse (table 1).  
 
	With regard to claims 1, Tang et al. teaches a method wherein on can compare a first subpopulation to the total sample of population (para 66, 73, and 86). Tang therefore suggests a ratio of the subpopulation over total population.  
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective date to modify the method of Pule et al. to use the method of detection of Mineccia et al which teaches detection of TRBC1 or TRBC2 in different subpopulations and determine a ratio of these subpopulations as a ratio of the total population as suggested by Tang et al.  The ordinary artisan would have a reasonable expectation of success as Tang et al. teaches determining ratios and further the ordinary artisan would be motivated to determine these ratios in order to determine the frequency or percentage of TRBC1 or TRBC2 as compared to the total population of T cells. 

Response to arguments
	The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguments following.  The reply asserts that Mineccia and Tang do not suggest a ratio from a subject or sample suspected as having neoplastic Tcells (p.9-10).
	Although the argument is partially persuasive, it is noted that the examiner states with the newly applied rejection, that determining such ratios in neoplastic t cells would be obvious to one of ordinary skill in the art.  The art of Pule et al. suggests that Tcell nepotistic cells can be detected (paras 308 and 358).  Pule et al. teaches that in these cells that a TRBC1 selective agent can cause depletion of a greater proportion of TRBC1 expression T cells in a cell population than TRBC2 expressing cell (para 111).  Pule et al. that one can determine a ration of TRBC1 to TRBC2 (para 111).  As such Pule et al. teaches that one can measure and make a ratio with both TRBC1 and TRBC2.  It is noted, to provide compact prosecution, although generally designing and measuring ratios appear to be obvious in the prior art, the cited prior art does not teach or suggest that these ratios would diagnose T cell lymphoma as was discussed in the interview (see p. 8 of reply).  

Conclusion
 	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634